Case 1:17-cv-00598-WES-PAS Document 75 Filed 03/10/20 Page 1 of 2 PageID #: 338




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND


  ALLEN J. HANSON, pro se,
      Plaintiff

  v.                                                      C.A. No. 1:17-cv-00598-WES-PAS

  STATE OF RHODE ISLAND, DEPARTMENT
  OF CORRECTIONS; and, CORRECTIONAL
  OFFICER PANERELLO, in their official                            JURY TRIAL DEMANDED
  capacity,
         Defendants



       MEMORANDUM OF LAW IN SUPPORT OF STATE'S MOTION TO DISMISS
               PLAINTIFF’S AMENDED COMPLAINT (ECF 61)

        NOW COME Defendants the State of Rhode Island, Department of Corrections

 (“RIDOC”) and Correctional Officer Panerello, in her official capacity only (“Officer Panerello”)

 (“collectively, the “State” or “State Defendants”) and hereby moves to dismiss the Second

 Amended Complaint (ECF 61) of Plaintiff Allen J. Hanson (“Plaintiff” or “Hanson”), in the above-

 captioned civil action, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

 Procedure. A Memorandum of Law is attached hereto in support of the State’s Motion to Dismiss.



        WHEREFORE, the State respectfully requests this Honorable Court dismiss the Second

 Amended Complaint (ECF 61) with prejudice for the reasons set forth herein.


                                                     Respectfully Submitted,

                                                     STATE OF RHODE ISLAND,
                                                     DEPARTMENT OF CORRECTIONS; and
                                                     CORRECTIONAL OFFICER
                                                     PANERELLO, in their official capacity
                                                     By:


                                                1
Case 1:17-cv-00598-WES-PAS Document 75 Filed 03/10/20 Page 2 of 2 PageID #: 339




                                                      PETER F. NERONHA
                                                      ATTORNEY GENERAL

                                                       /s/ Justin J. Sullivan
                                                      Justin J. Sullivan (Bar No. 9770)
                                                      Kayla E. O’Rourke (Bar No. 9531)
                                                      Special Assistant Attorneys General
                                                      OFFICE OF THE ATTORNEY GENERAL
                                                      150 South Main St. Providence, RI 02903
                                                      Tel: (401) 274-4400 | Fax: (401) 222-2995
                                                      Ext. 2007 | jjsullivan@riag.ri.gov
                                                      Ext. 2020 | korourke@riag.ri.gov


                                 CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that a copy of the within document was filed via the ECF
 filing system on Tuesday, March 10, 2020 and that it is available for viewing and downloading. I
 further hereby certify that I mailed a copy of the foregoing document by United States mail,
 postage prepaid, on Tuesday, March 10, 2020 to:

 Allen J. Hanson (Inmate ID #129924)
 Adult Correctional Institute – Maximum Security
 P.O. Box 8273
 Cranston, RI 02920


                                                      /s/Justin J. Sullivan




                                                 2
